[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 1027 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 1028 
The facts upon which this suit is based, as disclosed by the allegations of the declaration, are most unusual, and, so far as we know, unprecedented in this state.
The declaration alleges that on April 24, 1930, the plaintiff and his wife were residing in a dwelling in Hillsborough County, owned by the plaintiff, and that on said date one John Hodasz, for whose estate the defendant had been appointed administrator, intentionally injured and damaged said dwelling house by placing a bomb, or other high explosive, underneath or near to said residence, and had wilfully and intentionally caused the same to be exploded, with the intention of injuring and damaging the plaintiff, and that such explosion did damage the plaintiff's dwelling house to the amount of $3000.00.
The declaration further alleges that, in addition to injuring said dwelling house, the said Hodasz caused plaintiff to suffer other pecuniary damage and loss, in that the explosion inflicted very serious injuries upon the plaintiff's wife, necessitating the amputation of her left leg between the ankle and the knee, seriously injuring her right leg and causing the loss of sight in one eye, and injuring her right arm and hand so that she cannot use them, and so maiming her that she will be practically an invalid the *Page 1029 
balance of her life, rendering it impossible for her to perform the duties of a wife, and thereby depriving plaintiff of her companionship and services and making it necessary that he have some one with her at all times to wait upon her. That plaintiff was forced to expend $800.00 for hospital bills for the treatment of his wife, and that he will be required to expend other large sums for her care and treatment in the future. The declaration further alleges that after the commission of said wrongful act, the said John Hodasz died and that the First Savings and Trust Company, of Tampa, a corporation, was duly appointed administrator of his estate and duly qualified and is now acting as such administrator. The action was brought against said corporation as Administrator of the estate of John Hodasz, and claimed damages in the sum of $50,000.00.
The defendant corporation, as administrator aforesaid, demurred to the declaration upon the grounds that plaintiff's cause of action abated with the death of the defendant's intestate, and did not survive against the administrator, and could not be revived against such administrator.
The court sustained the demurrer to the declaration, accompanying the order with an able opinion in support of the court's conclusion. The plaintiff declining to plead further, final judgment was rendered in favor of the defendant, to which judgment writ of error was sued out by the plaintiff, who assigned as error the order of the court sustaining the demurrer to plaintiff's declaration, and the rendition of the final judgment in favor of the defendant.
It was the opinion of the Circuit Judge who sustained the demurrer to the declaration, that the decision on the demurrer turned upon the construction of section 4211, C. G. L. 2571 R. G. S. which reads as follows:
  "4211. (2471.) SUITS FOR PERSONAL INJURIES. — All actions for personal injuries shall die with the person, to-wit: Assault and battery, slander, false imprisonment, *Page 1030 
and malicious prosecution; all other actions shall and be maintained in the name of the representatives of the deceased."
On the authority of Jacksonville Street Railway Co. vs. Chappell, 22 Fla. 616, 1 Sou. Rep. 10, and Baker vs. Crandall, 47 Am. Rep. 126, it was held by the Circuit Judge that this action, embracing in one count of the declaration a claim for injuries to plaintiff's real property and a claim for personal injuries to plaintiff's wife, could not be maintained against the administrator of the estate of the deceased tort feasor, who had died prior to the institution of the suit, because an action, sounding in tort, could not have been instituted against the estate of a deceased tort feasor at common law, and the statute (Section 4211 C. G. L. supra) had not changed the common law.
In only three cases has the construction and effect of our statute been before this court prior to the institution of this suit. Jacksonville Street Railway Co. vs. Chappell, 22 Fla. 616,1 Sou. Rep. 10; Jones vs. Townsend, 23 Fla. 255,2 Sou. Rep. 612 and Close vs. Cunningham, 99 Fla. 1109,128 Sou. Rep. 429. It has been considered and construed by the Circuit Court of Appeals for this Circuit in the case of Brill vs. Jewett, 262 Fed. 935, where a liberal construction of it was followed.
Two of the cases just cited (Jacksonville Street Railway vs. Chappell, supra; and Jones vs. Townsend, supra) involved the application of the statute only as it applied to the survival of the right of action in cases of tort to the injured party, and not the survival of the right of action against a deceased tort feasor's estate. The third, Close v. Cunningham, 99 Fla. 1109,128 Sou. Rep. 429, involved a deceased tort feasor.
The holding in the Chappell case, supra, was that our statute, Section 4211 C. G. L., did not change the common law rule as to actions for personal injuries, and that the action in that case, which was in tort to recover damages *Page 1031 
resulting from personal injuries received by a passenger through the negligence of a common carrier, abated on the death of the plaintiff.
In Jones v. Townsend, supra, it was again held that under the common law and our statute, the right of action for libel died with the plaintiff.
In the more recent case, Close v. Cunningham, 99 Fla. 1109,128 Sou. Rep. 429, which was decided on May 15, 1930, little over a year ago, there was involved for the first time the question whether or not in an action for personal injuries caused by the negligent operation of a motor truck, where the tort feasor died, the cause of action died with the person of the defendant and could not be revived against the personal representative of the deceased defendant. In a PER CURIAM opinion, the holding of the lower court in that case to the effect that the cause of action did die as against the defendant, as well as the plaintiff, was affirmed by a four to two decision of this Court, — Justices Terrell and Buford dissenting. This affirmance appears to have been on the supposition and assumption that, under the common law of Florida, the same rule must necessarily prevail with reference to the survival of actions against defendants as prevails with reference to the survival of the cause of action in favor of plaintiffs.
It is argued by defendant in error that Close v. Cunningham,supra, is in point and controlling as to the decision to be made here, and that under the rule of stare decisis we should affirm the judgment of the court below on the authority of that case, notwithstanding the obvious fact that the principles of natural justice would seem to support an action of this kind, and require the administrator to be held liable to answer out of the deceased tort feasor's estate for the wrongful acts committed by him in his lifetime, to the injury and damage of another, regardless of whether the estate of the wrongdoer had thereby been increased or not. *Page 1032 
We agree with the argument that as a general proposition courts are not warranted in founding their decisions upon their individual ideas of natural justice, when to do so runs counter to established prior decisions interpreting the law as applied to a like state of facts previously considered, and we may concede the point also that the function of the court in the present case must be to now interpret and apply the law as it exists, leaving it to the legislature to make such statutory changes or amendments as new conditions or a more enlightened understanding of right and justice may require.
But it does not necessarily follow that when this court has before it a case on writ of error from a judgment, the affirmance of which will crystallize into a precedent for the future an unrighteous rule of decision which is shocking to every conception of justice and fairness, that this court is thereby precluded from re-examining the law which may be applicable to this case, even to the extent of re-examining the correctness of the conclusions announced in previous cases, for the purpose of determining whether or not the rule previously announced is sound, or if sound as a general principle, whether its application to a case like the one before the court is not subject to modification in the light of demonstrably unequitable consequences which have never before been considered or taken into account.
The doctrine of the Chappell case in 22 Florida,supra, was seriously questioned and almost overruled in the very recent case of Close v. Cunningham, decided in 1930 (99 Fla. 1109, 128 Sou. Rep. 429), and that case was only decided by a bare majority of one Justice of this Court on the theory that the Chappell case was in point and consequently controlling on the question of survivorship of actions against the administrators of the estate of deceased tort feasors.
The most eminent text writers on the subject of TORTS, *Page 1033 
as pointed out by Mr. Pollock, 11 Ed. page 61, have declared the rule against survival of actions against deceased tort feasors to be "one of the least rational parts" of the old English common law, and have expressed the opinion that when once the ancient common law notion of vengeance for the wrongdone has been put aside and the idea of compensation substituted, the rule "actio personalis moritur cum persona" would be without plausible ground and in consequence would be rejected.
So, laying aside for the present, the doctrine of STARE DECISIS, it remains to be considered (1) whether the rule of death of the cause of action with death of the tort feasor ever became a part of the common law of Florida, and (2) if it did, whether or not we shall modify or overrule Close v. Cunningham on the ground that a proper construction of our statute on survival (Section 4211 C. G. L. supra) requires a different rule to be declared than was followed in that case.
There has always been at times a great diversity of opinion among both law writers and judges as to what the common law rule is in a particular case. Questions frequently arise as to how far common law rules admitted to have once existed have been modified by the intendments of statutes and constitutional provisions which are peculiar to the American system.
We may accept as true in this case the statement that under the common law of ENGLAND, taking into consideration the English royalist theory that men were subjects and not citizens, that tort actions were for vengeance and not for redress of wrongs by allowing compensation for them, and that the rule there was accordingly to the effect that no cause of action survived against the estate of a deceased tort feasor, any more than a criminal prosecution survives against the criminal.
But to concede this point, does not mean that such rule, of the common law as to rights of action againstdefendants, *Page 1034 
as distinguished from rights of action in favor ofplaintiffs, ever became a part of the common law of FLORIDA. Such rule may have been a part of the common law of England under monarchial government where the individual as such had no constitutional rights inherent in him as a citizen. There may have been no essential obstacle in the intendments of our system of laws to prevent the rule as to plaintiffs becoming a part of our common law. Yet there does appear to be an intendment found in our organic law, customs, institutions and system of government which makes inapplicable to our system of common law the rule that as to defendants, tort actions die with the wrongdoer.
One of the provisions of our system of constitutional law which by intendment, if nothing else, conflicts with a recognition of the rule that a right of action in tort dies with the tort feasor, is found in our Bill of Rights, which, in Section 4 thereof, provides:
  "All courts in this state shall be open, so that  every person for any injury done him in his lands, goods, person or reputation shall have remedy, by due course of law. . . ."
Section 87 C. G. L., 71 R. G. S., which declares the common law of England to be in force in Florida in the absence of contrary statutes, expressly excepts from such common law adoption any rule of the old English common law which isinconsistent with the constitution and laws of Florida.
So if it be fully established that the rule of the oldEnglish common law was to the effect that a cause of action in tort died with the tort feasor, but such rule is found to be contrary to the intendments, effects, purpose and object of Section 4 of our Bill of Rights, then such rule of the old English common law did not become a part of the common law of Florida.
This court has expressly recognized the principle that in specific instances certain rules which were admittedly *Page 1035 
a part of the old English common law, did not become a part of the FLORIDA common law, because contrary to our customs, institutions or intendments of our statutes on other subjects.
For example, under the old ENGLISH common law cattle were not allowed to roam at large and if they did so and inflicted damage by trespassing upon a neighbor's property, the owner of such cattle was undeniably liable at ENGLISH common law for the trespasses committed by his cattle when allowed to run at large. But in the early case of S. F.  W. RAILWAY COMPANY V. GEIGER, 21 Fla. 669, decided in 1886, this court had no hesitancy in declaring that the rule of the ENGLISH common law relative to liability for cattle trespasses was not suited to the institutions and customs of Florida people, and thereforedid not become a part of the common law of FLORIDA.
The conclusion in that case was reached by the court solely on the ground that "the policy of our laws as to livestock" which encouraged the running at large of cattle, made the ENGLISH common law rule ill adapted to be followed here, and therefore it was held that such rule of ENGLISH common law would be rejected, and a rule of FLORIDA common law substituted in its place which was more in harmony with the policy of our institutions.
In the Geiger case, supra, MR. JUSTICE RANEY of this Court justified the Court's holding rejecting the ENGLISH rule of common law and substituting the FLORIDA rule, by saying:
  "a different policy than that which has prevailed would have proven ruinous. . . ." (text 685).
A late as December 4, 1925, this Court has declared in harmony with the foregoing case that while the principles of the English common law are in force in Florida, when not in conflict with our organic or statutory law, that such rules of the common law are designed for application to *Page 1036 
new conditions and circumstances, as they may be developed by enlightened commercial and business intercourse; that such common law rules are within the scope and remedial intent of existing provisions and principles of law, and that such common law principles are intended to be vitalized by practical utility, subject to organic limitations. See State ex rel. Railroad Commrs. v. Jacksonville Ter. Co., 106 Sou. Rep. 576,90 Fla. 721.
In another case more recent, this court refused to recognize the strict limitations which once surrounded the issuance of common law writs of certiorari. In that case the court held that although certiorari as issued by the Supreme Court of this State is a common law writ and controlled by common law principles, that nevertheless the rules of common law relating to that writ would be relaxed in the interest of the administration of justice, although many old ENGLISH common law precedents were cited as militating against any such departure. See Florida Motor Lines v. Railroad Commrs., 100 Fla. 538,129 Sou. Rep. 876.
In the case at bar we have the following situation: John Hodasz, the tort feasor, is dead. How and when he died is immaterial. The fact remains that he died before suit was brought against him in this cause.
Hodasz left what is apparently a comfortable estate and the defendant in error was appointed as administrator of this estate. It is the administrator who is urging the defense here that because Hodasz died after he is alleged to have committed the criminal tort of dyamiting a dwelling house and crippling a housewife domiciled therein, that any right of action for compensation to plaintiff which existed against Hodasz before his death nevertheless died when Hodasz died.
On this point the lower court, feeling that it was bound by prior decisions of this Court, sustained a demurrer to the declaration and dismissed the suit. So the question *Page 1037 
here is whether or not we shall decide that under the common law of Florida the cause of action which accrued against Hodasz in his lifetime can be enforced after his death by a damage suit against his estate represented by his administrator notwithstanding the holdings of the previous cases referred to, or whether we shall modify or overrule such cases in whole or in part.
To affirm such a judgment as has been rendered in this case is to ignore the plain provision of our constitutional Bill of Rights that the courts shall always be open so that a person injured in his person or property shall have a "remedy" against his wrongdoer. Does this "remedy" not mean redress or recompense, and if so, do we not then have a situation under the laws of Florida which as POLLOCK in his work on TORTS points out, did not exist at the ENGLISH common law?
The AMERICAN theory of constitutional protection to life, liberty and property and the theory of Florida law as expressed in our State constitution is clearly to the effect that actions for recovery of damages for torts are no longer to be regarded as mere punitive retaliations against the tort feasor, but as a means of recompense to the citizen wronged.
The reason for the English law rule to the contrary was that a tort action died with the tort feasor because a tort action was regarded as punitive in character, all of which has been changed in Florida by the intendment of our Bill of Rights which recognizes not only the punitive nature of a tortious wrong done, but also recognizes and preserves in organic language a legal "remedy" for that wrong, and provides that the courts shall always be open to afford it. Nor is there anything in our previous holdings dealing with cases of alleged survivorship in tort actions which refutes the idea just advanced.
The case of Close v. Cunningham assumed, but did not determine, that the English common law rule referred to *Page 1038 
prevailed in Florida. In that case the construction of ourstatute of survival was the sole question involved and it is not indispensably necessary that we now affirmatively overrule that case in order to decide on a different premise, the point which has just been discussed.
If the common law of Florida is not held to be different from the common law of England because of the constitutional intendments that we have pointed out, then any person criminally so inclined may by his own voluntary and wilful acts accomplish the financial destruction or physical extinction of another person by means such as are alleged to have been used by Hodasz in this case, and if the wrongdoer should be killed by a sheriff's posse, or lynched by an indignant mob, or die before a judgment could be obtained against him, the injured person would be wholly deprived of that "remedy" to seek recompense for the wrong done which the constitution of this State says shall be always secured to him.
To merely state the rule's permissible application, in the light of our recognized theory of a constitutional right to a remedy in the court for any injury done, seems to be sufficient to demonstrate that such rule has no place in our system of administering justice, even if it was a part of the English
common law.
So, it appearing that the rule of the ENGLISH common law is not in harmony with our policies, institutions, customs or theory of constitutional rights, we should have no hesitancy in rejecting it in this case on the ground, if no other, as stated in the language of JUDGE RANEY, "that a different policy would be ruinous." When the reason for a rule has passed the rule itself should no longer stand, and a new rule in harmony with changed conditions should be recognized se non e vero, e bentrovato.
Furthermore, in Abraham v. Baldwin, 52 Fla. 151 (text 163),42 Sou. Rep. 591, this Court expressly overruled two of its previous decisions which had originally followed an *Page 1039 
applicable English common law rule, because, as was there said, the basis for the English rule did not exist under the laws of Florida, and therefore such English rule did not become a part of the common law of Florida.
That case involved the question whether or not a plea of justification in an action for slander for imputing a crime, required the party pleading it to prove his justification beyond a reasonable doubt, or by a preponderance of the evidence. Under the English rule, proof beyond a reasonable doubt was unquestionably required, but the court refused to follow the English rule, admitting that it was a part of the English common law on July 4th, 1776, but saying in support of its ruling rejecting it:
    "The other objection is to the words, 'and in order for the defendant to justify or relieve herself therefrom it becomes necessary for such defendant to establish the truth of the words so uttered to the satisfaction of your minds by competent evidence to the exclusion of and beyond a reasonable doubt.'
    This charge was doubtless given on the authority of Schultz v. Pacific Insurance Co., 14 Fla. 73, text 121, and Williams v. Dickenson, 28 Fla. 90, text 113, 9 So.2d Rep. 847, where it was held that a fact must be established by the same evidence, whether it is to be followed by a civil or a criminal consequence; and that the character of the fact to be proved, and not the position of the party determines the degree of proof to be required.
    This rule is said to have been established in England because the plaintiff may there be tried for the crime imputed to him upon a verdict of justification without the intervention of a grand jury. No such result follows here, therefore the reason for the rule does not exist. See Cook v. Field, 3 Esq. 133; Wilmett v. Harmer, 8 Car.  P. (34 E. C. L. 589) 695; Ellis v. Buzzell, 60 Me. 209.
    The decisions heretofore made by this court upon the point have not become the basis of property rights, nor do they constitute a distinct policy in the administration of justice, and as no harm can result in establishing a rule in accord with reason and the great weight *Page 1040 
of authority, the rule as first announced in Schultz v. Pacific Insurance Co., supra, and reluctantly followed in Williams v. Dickenson,  supra, is now disapproved."
Torts, under the ancient common law, were regarded asdelicts or wrongs against the individual who was allowed to seek vengeance against the wrongdoer by mulching him in damages.
Because a tort action was akin to a criminal proceeding, the death of the tort feasor defeated, just as the death of a criminal defeated, further prosecution for the wrongful act committed. In fact, tort actions were recognized long before criminal prosecutions became general.
The ancient Jewish law found in the Scriptures referred to a vast number of wrongs and injuries, many of which are now also most exclusively dealt with as crimes. The wrongs, or torts, were redressed by personal retaliation. Even murder was thus dealt with, but the guilty party was given certain rights of asylum in special territories since known as "Cities of Refuge". Later a money compensation seems to have been allowed to serve the purpose of this personal retaliation, and thus was first recognized the recovery of damages for torts. Lee's History of Jurisprudence, 116-118.
The penal law of other ancient communities was not the law of crimes but was the law of wrongs, or, to use the English technical word for it, the law of "Torts". The person injured proceeded in retaliation against the wrongdoer by seeking the recovery of damages against him for the wrong done.
At the head of the civil wrongs recognized by the Roman Law stood furtum or theft. Other offenses which we now regard exclusively as crimes were there treated as "torts" to be avenged by the recovery of damages as a retaliation or in other words as satisfaction, — not recompense. Money compensation for homicide and for assaults and violent robbery were provided for. *Page 1041 
The criterion of a delict, or tort, under the ancient law was that it was the person injured, and not the state, which suffered the wrong. So in the infancy of our jurisprudence, the individual subject injured by a tort depended for protection against violence or fraud, not on the law of crime, but on the law of TORT. See Sir Henry Maine's "Ancient Law", 358.
The concept of vengeance and not recompense therefore became so interwoven into the English common law of torts that it was not to be unexpected that the English common law would regard the tort as having died with a defendant tort feasor just as a crime now dies with the defendant criminal.
But this concept is opposed to our American theory of jurisprudence where recompense to the injured for a tort, and not mere vengeance for the wrong is the object of the right to sue. Our Bill of Rights seems to recognize this theory in terms, for it preserves to the injured one his "remedy", not his vengeance for wrongs done him in person or property. Certainly this statement in the Bill of Rights means something more than a mere empty platitude placed there as a simple anachronism.
Well may this Court say that since our theory of constitutional law is that we recognize these redressable wrongs and provide in our constitution that a "remedy" for them shall be secured inviolate against the wrongdoer as recompense to the wronged, that that part of the common law rule "actio personalis moritur cum persona" which made the action for personal injuries in tort die with the tort feasor neverbecame a part of the Common Law of Florida at all!
In Close v. Cunningham, supra, as we have said the point passed on was whether or not taking it for granted that underthe common law of Florida as well as the English common law the action against a tort feasor died with such *Page 1042 
tort feasor, our statute, Section 4211, C. G. L.,supra changed the rule of the common law on this subject.
In this connection it is pertinent to point out that in the decision of Close v. Cunningham, MR. JUSTICE TERRELL, in a most able and convincing dissenting opinion which was concurred in by MR. JUSTICE (NOW CHIEF JUSTICE) BUFORD, refused to acknowledge that even the decision on the statutory point involved in that case was sound.
The majority opinion seemed to presume as a matter of course that the case was necessarily controlled by Jacksonville etc. Ry. Co. v. Chappell, supra, and Townsend v. Jones, supra, and on that basis affirmed the judgment holding that the action in tort had died with the wrongdoer. But, said MR. JUSTICE TERRELL:
    "I think the purpose of the statute here brought in question was to enlarge the rule of the common law for the survival of actions for personal injuries. For the purpose of merely re-enacting that rule it was unnecessary. * * * This holding is not only supported by the better reasoning, but is in harmony with the trend of survival statutes in this country."
Another Justice (MR. JUSTICE BROWN) indicated a similar leaning in viewpoint when he placed his concurrence with the majority opinion largely on the ground that the construction of the statute had been "allowed to stand so long" that he thought it ought still be allowed to stand until changed by the Legislature, not by the Courts.
But it seems plain that this Court has never before been called on to consider and never has ruled on whether or not the constitutional intendment of our Bill of Rights has modified the common law rule with reference to survival of rights of action against the estates of deceased tort feasors.
Now that such question is presented, this Court, when called on to administer justice, should not hesitate to apply *Page 1043 
the rule of reason with the same courageous declaration that caused this court to re-write, in the public interest, a new rule of common law with reference to trespassing cattle, because the ancient English rule would have proved a "ruinous" policy.
What can be more ruinous than to lay down a precept by which the estates of wealthy criminals who blow up people's houses shall be held exempt from making restitution for the wrong in the form of money damages to the injured, merely because an avenging justice may have brought about the death of the malefactor before a civil judgment could be obtained against him while he was living? What can be more ruinous and more unjust than to say to the surviving children of a deceased malefactor that they shall inherit their father's estate undiminished by any restitution out of it for the benefit of other children of the malefactor's victim who has been bombed or "put on the spot" by a deceased tort feasor?
We do not have to overrule any previously adjudged case to reach the conclusion that a cause of action in tort does not under the Florida system of common law die with the tort feasor. There is nothing essentially inconsistent in recognizing the survival of a right of action against a deceased tort feasor while refusing to recognize a survival in favor of the personal representative of the injured one, if that be necessary to do justice and not violate the rule ofstare decisis.
Our Bill of Rights refers to a "remedy". What is this remedy"? Is it not the "remedy" the common law gave an injured one for wrongful injury? And is not this common law "remedy" under our Bill of Rights preserved so long the courts shall be "open" to the plaintiff? Does not the constitution mean that the courts are "open" to the plaintiff so long as he, the plaintiff lives?
If the language of Section 4211, C. G. L., which says all actions for personal injuries shall die with the person, *Page 1044 
means no more than what we would decide if that statute did not exist, that is to say, if the statute is merely declaratory of and means no more than what the common law meant, as was indicated in the Chappell case, supra, then we do not have to set aside the "provisions" of the statute in this case to reach the conclusion contended for here, and the criticism to the effect that we are exercising legislative power on the basis of Article IV of the Bill of Rights is not well taken.
The point is not that any new right is created by the Bill of Rights, but that the old ENGLISH common law rule which TERMINATED by death of the tort feasor, the acknowledged pre-existing right of action which had accrued against him, did not become a part of the common law of Florida, because of the INTENDMENT'S not only of our Bill of Rights, but of the whole system of Florida law which recognizes the right of action for torts as remedial, not punitive.
There is ample warrant for this Court to continue to hold that such an action dies with the plaintiff, as at the ENGLISH common law, but that the action against the tort feasor does not die because of the modification of the ENGLISH common law which has been made by the laws of this State. Thus we can still follow the two old cases decided 22 and 23 Florida, without extending the rule there recognized to cases like the one at bar.
But if necessary to do so, we should unhesitatingly modify or expressly over-rule the holdings of our previous cases insofar as they may conflict with the rule here announced.
We acknowledge that the doctrine of stare decisis is absolutely sound. It is ordinarily a wise rule of action which should be faithfully adhered to by the Court in most cases to preserve the integrity of judicial administration of legal principles. But the doctrine of stare decisis is not a universal, inexorable command. The instances in which the *Page 1045 
Supreme Court of the United States itself has departed from it to accomplish true justice, and uphold fundamental rights, are many. Examples of such departure will be found in the following long list of cases decided by that court: Lee v. Chesapeake 
Ohio Ry. Co. (260 U.S. 653, 659), overruling Ex parte Wisner (203 U.S. 449); Terral v. Burke Construction Co. (257 U.S. 529,553), overruling Doyle v. Continental Insurance Co. (94 U.S. 535), and Security Mutual Life Ins. Co. v. Prewitt,202 U.S. 246); Boston Store v. American Graphophone Co., (246 U.S. 8,25), and Motion Picture Co. v. Universale Film Co. (243 U.S. 502, 518) over-ruling Henry v. Dick Co. (224 U.S. 1); United States v. Nice (241 U.S. 591, 601), over-ruling Matter of Heff,197 U.S. 488); Pollock v. Farmers' Loan  Trust Co. (158 U.S. 601), over-ruling Hylton v. United States (3 Dall. 171); Roberts v. Lewis (153 U.S. 367, 379), overruling Giles v. Little (104 U.S. 291); Brenham v. German American Bank (144 U.S. 173, 187), overruling Rogers v. Burlington (3 Wall. 654), and Mitchell v. Burlington (4 Wall. 270); Leisy v. Hardin (135 U.S. 100, 118), overruling Pierce v. New Hampshire (5 How. 504); Morgan v. United States (113 U.S. 476, 496), overruling Texas v. White (7 Wall. 700); Legal Tender Cases (21 Wall. 457, 533), over-ruling Hepburn v. Griswold (8 Wall. 603).
The rule has also been departed from by this Court in noteworthy instances in its history even with regard to property rights which are ordinarily the most sacredly protected by the rule of stare decisis. See Christopher v. Mungen, 61 Fla. 513, 55 Sou. Rep. 273, where the holding in Adams v. Sneed, 41 Fla. 151, 25 Sou. Rep. 893, was expressly over-ruled, although the over-ruled case had stood as a rule of property since 1899. Also see Western Union Telegraph Co. v. Wilson, 32 Fla. 527, 14 Sou. Rep. 1, 37 Am. St. Rep. 125, 22 L.R.A. 434, which over-ruled Western Union Telegraph Co. v. Hyer, 22 Fla. 637, *Page 1046
1 Am. St. Rep. 222, with reference to the measure of damages recoverable for failure to correctly transmit and deliver cipher messages.
In State of Washington v. Dawson, 264 U.S. 219, 44 Sup. Ct. Rep. 302, 68 L. Ed. 646, MR. JUSTICE BRANDEIS made the following statement with regard to the propriety, upon the part of the Supreme Court of the United States of departing from its earlier doctrines if it has come to consider those doctrines as erroneous:
    "The doctrine of stare decisis should not deter us from over-ruling that case and those that follow it. The decisions are recent ones. They have not been acquiesced in. They have not created a rule of property around which vested interests have clustered. They affect matters solely of a transitory nature. On the other hand, they seriously affect the lives of men, women and children, and the general welfare. Stare decisis is ordinarily a wise rule of action. But it is not a universal, unexorable command. The instances in which the court has disregarded its admonition are many."
Again, in Garland v. Washington, 232 U.S. 642, 34 Sup. Ct. Rep. 456, 58 L. Ed. 772, the Supreme Court of the United States itself, based its judgment in that case upon the dissenting opinion which had been previously filed by MR. JUSTICE PECKHAM in Crain v. United States and said:
    "Holding this view, notwithstanding our reluctance to over-rule former decisions of this Court, we are now constrained to hold that the technical enforcement of formal rights in criminal procedure sustained in the Crain case is no longer required in the prosecution of offenses under present systems of law, and so far as that case is not in accord with the views herein expressed, it is necessarily over-ruled."
In an article published in the United States Daily, Vol. VL, No. 82, June 8, 1931, MR. CHIEF JUSTICE CLARENCE M. MARTIN, of the Supreme Court of Indiana, says:
    "The rule of stare decisis has served to maintain *Page 1047 
reasonable certainty in the law, but it has also led to what Dean Smith, of the Columbia University School of Law, characterizes as 'an intellectual inbreeding which has tended to perpetuate ideas which have long since lost their social utility.' 'Legal concepts born of a passing order, are losing their utility,' he says, 'and devices for law making and law administration designed to function in a simple society are breaking down under the complexities of modern life. Seldom do the courts utilize the knowledge of the economist, the historian, the psychologist or the philosopher in determining social policy. The profession has developed no technique by which such knowledge is made available. As a result, legal standards are often inconsistent with actual experience.'  Stare decisis has a strange hold on the lawyers and judges of America. The American Law Institute is engaged in the great work of restating the common law. It is doing a remarkable work. But it is a generalization from past cases purely. Many judges, such as Holmes and Cardozo, have long been fully and frankly aware that there are other factors besides legal precedents that effect decisions. The science of the law cannot and ought not to be limited solely to the decisions of the past."
A majority of the Court have reached the conclusion that under the laws of Florida a right of action in tort for the recovery of purely compensatory damages for personal injuries caused by a tort feasor in his lifetime does not die with the tort feasor, but that such right of action, which has accrued against the tort feasor in his lifetime, survives after his death, and that an action at law based thereon may be brought or maintained by the injuried party against the personal representative of the estate of the deceased tort feasor, for the recovery of compensatory damages out of the tort feasor's estate for the personal wrong and injury done.
It is further held that if there is anything to the contrary to be implied from the previous holdings of this Court, such previous decisions to the extent that they conflict *Page 1048 
with the conclusions reached here, should be disapproved and modified to accord with the conclusions hereinbefore stated.
So holding, it follows that the judgment must be reversed and the cause remanded with directions to overrule the demurrer to the plaintiff's declaration and have such further proceedings as may be according to law.
Reversed and remanded with directions.
BUFORD, C.J., AND WHITFIELD AND TERRELL, J.J., concur.